              Case 2:21-mc-00147-SWS Document 8 Filed 07/26/21 Page 1 of 2




Ryan L. Ford, WSB# 7-4667, rford@wpdn.net
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
PO Box 10700
Casper, WY 82602
(307) 265-0700
(307) 266-2306 (facsimile)

Attorney for Defendant


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT &                      )
EXPORT CO., LTD.,                                  )
                                                   )      Case No.: 2:21-MC-00147-SWS
                  Petitioner,                      )
                                                   )
         v.                                        )
                                                   )
ERUPTION HOLDINGS, INC.,                           )
                                                   )
                  Respondent.                      )


                                ENTRY OF APPEARANCE



         Ryan L. Ford, of Williams, Porter, Day & Neville, P.C., hereby enters his appearance

on behalf of Respondent, in the above captioned matter.

         RESPECTFULLY SUBMITTED this 26th day of July, 2021.

                                            ERUPTION HOLDINGS, INC.,
                                            a Wyoming corporation,

                                                          Plaintiff .

                                            By:   /s/ Ryan L. Ford
                                            Ryan L. Ford, WSB# 7-4667
                                                  rford@wpdn.net
                                            WILLIAMS, PORTER, DAY & NEVILLE, P.C.
                                            PO Box 10700
Case 2:21-mc-00147-SWS Document 8 Filed 07/26/21 Page 2 of 2




                               Casper, WY 82602
                               (307) 265-0700
                               (307) 266-2306 (facsimile)




                         ENTRY OF APPEARANCE
               WEIHAI V. ERUPTION, NO:. 2:21-CV-147-SWS
                              PAGE 2 of 2
